Case 5:14-cv-05090-TLB Document 47                Filed 11/04/20 Page 1 of 2 PageID #: 457




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

   KOURTNEY R. CLINE                                                              PLAINTIFF

   v.                                   Civil No. 5:14-CV-5090

   BOSTON SCIENTIFIC CORPORATION and
   JOHN DOES 1 and 2                                                        DEFENDANT(S)


                   ORDER SETTING SETTLEMENT CONFERENCE

          This case has been referred to the undersigned for a settlement conference. All
  parties and their lead counsel are hereby ORDERED TO APPEAR before the
  undersigned at the U. S. Federal Building, 35 E. Mountain, Fayetteville, Arkansas, in Room
  210 at 9:00 A.M. on February 9, 2021. All participating attorneys must be of record.
  An insured party shall appear by a representative of the insurer with the complete authority
  to agree to a settlement up to the policy limits. An uninsured corporate party shall appear
  by a representative authorized to agree to a settlement. If a public entity is a party, all of
  the members of the board of the public entity, or a quorum of the entity, who have complete
  authority to agree to a settlement or a representative given such authority by the board
  members shall appear. The complete authority to agree to a settlement means that the
  representative must have the authority to make an independent assessment of the
  value of the case and proposed settlement terms as the settlement discussions proceed.

          Each party shall, before arriving at the settlement conference, ascertain in good
  faith the best settlement proposal that such party can make and be prepared, if asked by the
  undersigned, to communicate that settlement proposal to the under-signed in confidence.
  If no settlement discussions have taken place, the court encourages an exchange of
  demands and offers prior to the settlement conference.

          Each party shall provide the undersigned via email to at
  ELWsettle@arwd.uscourts.gov a concise, confidential settlement statement no later than
  one week prior to the scheduled conference. The statement shall contain a brief
  statement of the claims and defenses, a brief statement of the evidence which the party
  expects to produce at trial, an itemized statement of damages claimed or relief sought, and
  a description of settlement discussions to date.

           The purpose of the settlement conference is to precipitate settlement of this case, if
  that is appropriate. It will be conducted in such a manner as not to prejudice any party in
  the event settlement is not reached. To that end, all matters communicated to the
  undersigned in confidence will be kept confidential by the undersigned, and will not be
  disclosed to the trial judge. The undersigned, of course, will not serve as the trial judge in
  this case.
Case 5:14-cv-05090-TLB Document 47              Filed 11/04/20 Page 2 of 2 PageID #: 458




         At the settlement conference, the parties' counsel shall give a brief (5 minute)
  presentation outlining the factual and legal highlights of their case. Separate caucuses will
  then be held with each party and the party's representative(s).

          The request for parties' personal appearance is intended to increase the efficiency
  and effectiveness of the settlement conference by reducing the time for communication of
  offers and expanding the ability to explore options for settlement.

         All parties and attorneys are to be aware the settlement conference will
  continue until adjourned by the undersigned. The parties and attorneys should
  arrange their schedules accordingly.

          If a party has a conflict with the scheduled time, please promptly notify Roxana
  Guerrero, Courtroom Deputy, via email to ELWsettle@arwd.uscourts.gov or
  Roxana_Guerrero@arwd.uscourts.gov. In the event of settlement prior to the conference
  date, the court should be advised by notifying Ms. Guerrero, Courtroom Deputy, at the
  email addresses above or at (479) 251-1946. Rescheduling requests 30 days or less prior
  to the scheduled settlement conference must be for good cause and by motion.

          By motion, for good cause shown, the parties may request to be excused from the
  settlement conference requirement set out it this order. "Good cause" will ordinarily be
  established by a statement that the parties have unsuccessfully participated in a private
  mediation, and/or that the posture of the case is such that the parties believe settlement
  efforts would be futile and the parties intend to proceed to trial as scheduled. Motions to
  be excused from the settlement conference must be filed no later than 30 days prior
  to the scheduled conference.

        If the trial is continued in this case, the settlement conference will remain as
  scheduled.

         IT IS SO ORDERED November 4, 2020.



                                BáBXÜ|Ç _A j|xwxÅtÇÇ
                                HONORABLE ERIN L. WIEDEMANN
                                UNITED STATES CHIEF MAGISTRATE JUDGE




                                               2
